Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al (pub # 20140240223) in view of Ying et al (pub # 20160261353) and further in view of Longinotti-Buitoni et al (pub # 20200068708), hereinafter referred to as D1.

Consider claims 19 and 20. Lake et al teaches A method for recognizing gestures of an appendage, (abstract). the method comprising: 
in a modelling stage: (paragraph 0057, gesture training).
wrapping a wearable band around an appendage of a user; (Fig. 1 and paragraph 0024, wearable device 200 is worn on the forearm of the user).
receiving first data from a plurality of capacitive sensors of the wearable band, (paragraph 0058, cEMG sensors are then used to acquire data channels sampled on the band (e.g. at 1000 Hz) over a sufficient length of time to cover the duration of the gesture being performed.  See at least paragraph 0024 where the cEMG sensors are capacitive electromyography sensors).
where the first data includes capacitance values from the plurality of capacitive sensors and corresponding gestures of the appendage; (paragraph 0059, the acquired data is then segmented into windows with a predetermined length, where each window overlaps the previous window by a predetermined length. Features of the cEMG signal are then calculated from each window on each channel of cEMG data. These features are chosen to extract the most relevant information from the raw cEMG data to classify the gesture).
and generating a model of the user from the first data by using a machine learning algorithm; (Paragraph 0064, While the user is in the gesture training phase of the system, the user is telling the system what gesture he is performing. This user defined gesture is what will become the output of the system when it enters the real time classification mode.  Paragraph 0066, This label vector contains the data that tells the machine learning algorithms when the feature vectors represent a gesture and what gesture that is, and when the feature vectors represent no input.).
in a recognition stage: (Paragraph 0076, Real Time Classification).
wrapping the wearable band around the appendage of the user; (Fig. 1 and paragraph 0024, wearable device 200 is worn on the forearm of the user).
receiving second data from the plurality of capacitive sensors; (paragraph 0078, data is collected from the sensors in the muscle control device and stored in the device's on-board memory.
processing the second data to monitor changes in capacitance between the stretchable circumferential electrode and the skin; and recognizing a gesture of the appendage based on changes in capacitance and the model. (Paragraph 0079, data is passed through the different nodes of the decision tree as described above, and then on to a final classifier where the gesture is recognized.).
Lake et al does not specifically disclose wherein each of the plurality of stretchable circumferential electrodes of the wearable band wraps around a respective circumference of the appendage to form a capacitive sensor with skin of the user;.  However Ying et al in at least Figs. 1 and 3 as well as paragraphs 0038 and 0045 discloses a wearable device 100 comprising a transmitter 130.  The transmitter 130 further comprises first and second electrodes 132 and 133.  Paragraph 0045 of Ying states that the first and second electrodes 132, 133 may extend around a majority of a circumference of a limb of the user 110 when the wearable wireless electronic device 100 is worn by the user 110 on the limb (e.g., on a wrist or other portion of an arm of the user 110). Also paragraph 0069 of Ying discloses that the electrodes 132 and 133 may increase a capacitance between the transmitter 130 and a surface of a limb of the body of the user 110, thus a capacitive sensor.  Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Lake et al to include the features of Ying et al so that the electrodes contact a greater area of the body of the user and thus improve the performance of body-coupled communications (Ying et al paragraph 0069).

It is admitted that neither Lake et al nor Ying et al specifically disclose that the plurality of circumferential electrodes are “stretchable”.  However stretchable electrodes are well known in the art as evidenced by D1 which discloses in at least paragraph 0076 a shirt comprising conductive ink electrodes on an inner surface of the body configured to contact the wearer’s skin.  Further in at least paragraphs 0091 and 0093 D1 discloses that these conductive ink patterns (electrodes) may be extremely stretchable.  Therefore  it would have been obvious to one of ordinary skill in the art to modify the electrodes of Lake et al in view of Ying et al to be stretchable as disclosed by D1 because what is needed is a stretchable and conductive patterns (e.g., traces) formed of a conductive ink that can be applied onto a garment either directly or indirectly (e.g., by a transfer process). These stretchable, conductive patterns may be used even with the most stretchable of fabrics (such as compression fabrics/compression garments) and moved through numerous stretch/relaxation cycles with the underlying fabric without breaking and while maintaining a stable set of electrical properties such as conductance over time and use (D1 paragraph 0014). 


Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al (pub # 20140240223) in view of Morun et al (pub # 20150148641) and further in view of Ying et al (pub # 20160261353) and further in view of Longinotti-Buitoni et al (pub # 20200068708), hereinafter referred to as D1.

Consider claim 1. Lake et al teaches A gesture recognizing system for recognizing gestures, (abstract). the gesture recognizing system comprising: 
a wearable band configured to wrap around an appendage of a user, (Fig. 1 and paragraph 0024, wearable device 200 is worn on the forearm of the user).
the wearable band including: 
and a plurality of stretchable circumferential electrodes (paragraph 0035 and Fig. 2A, sensors 230).
each electrode is configured to form a capacitive sensor with skin of the user; (paragraph 0038, sensors 230 include at least one or more cEMG sensors.  See at least paragraph 0024 where the cEMG sensors are capacitive electromyography sensors).
and a printed circuit board (PCB) (paragraph 0025, main logic board). including: 
a processor; (paragraph 0089, processor).
and a data collection hardware configured to collect data from capacitive sensors, (paragraph 0058, cEMG sensors are then used to acquire data channels sampled on the band (e.g. at 1000 Hz) over a sufficient length of time to cover the duration of the gesture being performed.  

Lake et al does not specifically disclose a first dielectric layer; affixed on an outer surface of the first dielectric layer, wherein, when the first dielectric layer of the wearable band wraps around the appendage. 
However Morun et al teaches a first dielectric layer; (Fig. 1 and paragraph 0040, cEMG sensor 100 comprising sensor electrodes 171a and 171b coated with a respective dielectric material 172a and 172b).
affixed on an outer surface of the first dielectric layer, (Fig. 1, sensor electrodes 171a and 171b affixed on outer surface of dielectric materials 172a and 172b). 
the first dielectric layer of the wearable band wraps around the appendage. (Fig. 6 and paragraph 0073, EMG device 600 to be worn on the forearm of a user).
Therefore it would have been obvious to one of ordinary skill in the art to combine the dielectric layer of Morun et al with the system of Lake et al in order to prevent voltage(s) from being applied to the user’s skin (Morun et al paragraph 0042).

Lake et al in view of Morun et al does not specifically disclose each circumferential electrode wraps around a respective circumference of the appendage. However Ying et al in at least Figs. 1 and 3 as well as paragraphs 0038 and 0045 discloses a wearable device 100 comprising a transmitter 130.  The transmitter 130 further comprises first and second electrodes 132 and 133.  Paragraph 0045 of Ying states that the first and second electrodes 132, 133 may extend around a majority of a circumference of a limb of the user 110 when the wearable wireless electronic device 100 is worn by the user 110 on the limb (e.g., on a wrist or other portion of an arm of the user 110). Also paragraph 0069 of Ying discloses that the electrodes 132 and 133 may increase a capacitance between the transmitter 130 and a surface of a limb of the body of the user 110, thus a capacitive sensor.  Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Lake et al in view of Morun et al to include the features of Ying et al so that the electrodes contact a greater area of the body of the user and thus improve the performance of body-coupled communications (Ying et al paragraph 0069).

Lake et al in view of Morun et al and further in view of Ying et al does not specifically disclose that the electrodes are “stretchable” and wherein the processor is configured to process the collected data to monitor changes in capacitance between the stretchable circumferential electrode and the skin and to recognize a gesture of the appendage of the user based on the changes in capacitance.  However D1 in at least paragraph 0076 discloses a shirt comprising conductive ink electrodes on an inner surface of the body configured to contact the wearer’s skin.  Further in at least paragraphs 0091 and 0093 D1 discloses that these conductive ink patterns (electrodes) may be extremely stretchable.  D1 also further discloses in at least paragraph 0351 that the conductive ink sensors may be capacitive sensors that may use a direct skin contact for data gathering.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of D1 with the system and method of Lake et al in view of Morun et al and further in view of Ying et al because what is needed is a stretchable and conductive patterns (e.g., traces) formed of a conductive ink that can be applied onto a garment either directly or indirectly (e.g., by a transfer process). These stretchable, conductive patterns may be used even with the most stretchable of fabrics (such as compression fabrics/compression garments) and moved through numerous stretch/relaxation cycles with the underlying fabric without breaking and while maintaining a stable set of electrical properties such as conductance over time and use (D1 paragraph 0014). 

Consider claim 2. Lake et al further teaches The gesture recognizing system according to claim 1, wherein the appendage is a forearm or a lower leg. (Fig. 1).Consider claim 3. Lake et al further teaches The gesture recognizing system according to claim 1, wherein the collected data includes capacitance values between the skin and the capacitive sensors. (paragraph 0038).Consider claim 4. Morerun et al further teaches The gesture recognizing system according to claim 1, wherein the capacitance values are measured with the skin being a ground. (Fig. 1 and paragraph 0040, ground electrode 140 coupled to user’s skin).Consider claim 5. Lake et al further teaches The gesture recognizing system according to claim 1, wherein the capacitance values vary based on a change in shapes of muscles in a cross-sectional area of the appendage as a gesture of the appendage changes. (paragraph 0046, a gesture in which user 100 extends the index finger and makes a poking motion involving a slight movement of the elbow and shoulder may be detected by sensors 230 of muscle interface device 200 and processed by CPU 210).Consider claim 6. Morerun et al further teaches The gesture recognizing system according to claim 1, further comprising: a plurality of wires, each wire being configured to connect a corresponding circumferential electrode to a corresponding port of the PCB. (Fig. 1 and paragraph 0041, conductive pathways 111a, 111b, 112, 113a, and 113b).Consider 7. Lake et al further teaches The gesture recognizing system according to claim 6, wherein a sampling frequency of the capacitive sensors is at least about 10 Hz. (paragraph 0054, data from the cEMG sensors is band-passed between 10Hz to 500Hz).Consider claim 8. Lake et al further teaches The gesture recognizing system according to claim 1, further comprising: an analog to digital converter (ADC) configured to convert analog data from the capacitive sensors to digital data. (paragraph 0055, ADC 534).Consider claim 9. Lake et al further teaches The gesture recognizing system according to claim 1, wherein the processor recognizes the gesture according a model. (Paragraph 0079, data is passed through the different nodes of the decision tree as described above, and then on to a final classifier where the gesture is recognized.).Consider claim 10. Lake et al further teaches The gesture recognizing system according to claim 9, wherein the model is trained by a machine learning ("ML") algorithm, which generates a model between gestures and previously collected data. (Paragraph 0066, This label vector contains the data that tells the machine learning algorithms when the feature vectors represent a gesture and what gesture that is, and when the feature vectors represent no input.).
Consider claim 11. Morerun et al further teaches The gesture recognizing system according to claim 1, wherein the first dielectric layer includes an attachment mechanism. (paragraph 0006, a wearable electronic device may be attached or coupled to the user by a strap or straps, a band or bands, a clip or clips, an adhesive, a pin and clasp, an article of clothing, tension or elastic support, an interference fit, an ergonomic form, etc.).Consider claim 12. Morerun et al further teaches The gesture recognizing system according to claim 11, wherein the attachment mechanism includes a hook-and-loop fastener strap, a buckle, or a zipper configured to securely wrap the wearable band around the appendage. (paragraph 0006, a wearable electronic device may be attached or coupled to the user by a strap or straps, a band or bands, a clip or clips, an adhesive, a pin and clasp, an article of clothing, tension or elastic support, an interference fit, an ergonomic form, etc.).Consider claim 13. Morerun et al further teaches The gesture recognizing system according to claim 1, wherein the first dielectric layer is an elastomeric material. (paragraph 0074, elastic bands).Consider claim 14. Lake et al further teaches The gesture recognizing system according to claim 1, wherein the plurality of circumferential electrodes are stretchable. (paragraph 0034, muscle interface device 200 is a flexible, stretchable band).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al (pub # 20140240223) in view of Morun et al (pub # 20150148641) and further in view of Ying et al (pub # 20160261353) and further in view of Longinotti-Buitoni et al (pub # 20200068708), hereinafter referred to as D1 and further in view of Ding et al (pub # 20170192505).

Consider claim 15. Lake et al in view of Morun et al and further in view of Ying et al and further in view of D1 does not specifically disclose The gesture recognizing system according to claim 1, wherein the wearable band further includes a second dielectric layer affixed over the plurality of circumferential electrodes and the first dielectric layer.  However Ding et al in at least paragraph 0033 discloses a wearable touch glove comprising a second insulating layer (dielectric layer) affixed over a touch device (electrodes) and a first insulating layer.  Therefore it would have been obvious to one of ordinary skill in the art to combine the second dielectric layer of Ding et al with the system of Lake et al in view of Morun et al and further in view of Ying et al in order to prevent the touch device from directly contacting the user, thus affecting the touch sensitivity (Ding et al paragraph 0033).


Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al (pub # 20140240223) in view of Morun et al (pub # 20150148641) and further in view of Ying et al (pub # 20160261353) and further in view of Longinotti-Buitoni et al (pub # 20200068708), hereinafter referred to as D1 and further in view of Connor (pub # 20160338644).

Consider claim 16. Lake et al in view of Morun et al and further in view of Ying et al and further in view of D1 does not specifically disclose The gesture recognizing system according to claim 1, wherein the plurality of circumferential electrodes are substantially equally distributed along a length direction of the appendage. However Connor in at least paragraph 0208 and Figs. 1 and 2 discloses a wearable device over an elbow comprising electrodes equally distributed in a length direction of the user’s arm.  Therefore it would have been obvious to one of ordinary skill in the art to modify the electrodes of Lake et al to be distributed along a length direction of the appendage as disclosed by Connor in order to provide more accurate ambulatory motion capture for human movement (Connor paragraph 0079).

Consider claim 17. Lake et al in view of Morun et al and further in view of Ying et al and further in view of D1 does not specifically disclose The gesture recognizing system according to claim 1, wherein at least one of the plurality of circumferential electrodes is configured to wrap around an elbow of the user. However Connor in at least Figs. 1 and 2 discloses a plurality of electrodes wrapping around the elbow of the user. Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Connor with the system of Lake et al in order to provide more accurate ambulatory motion capture for human movement (Connor paragraph 0079).

Consider claim 18. Lake et al further teaches The gesture recognizing system according to claim 17, wherein the processor further recognizes a gesture of the elbow. (paragraph 0046, a gesture in which user 100 extends the index finger and makes a poking motion involving a slight movement of the elbow and shoulder may be detected by sensors 230 of muscle interface device 200 and processed by CPU 210).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        


/MARK EDWARDS/Primary Examiner, Art Unit 2624